UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1963


In Re:   JIMMY ALONZO WRIGHT, a/k/a Jimmy Alfonzo Wright,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (3:06-cr-00006-RJC-1; 3:12-cv-00460-RJC)


Submitted:   January 20, 2015               Decided:   January 27, 2015


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jimmy Alonzo Wright, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jimmy Alonzo Wright petitions for a writ of mandamus,

seeking an order directing the district court to decide whether

he is entitled to relief under United States v. Simmons, 649
F.3d 237 (4th Cir. 2011) (en banc).            Wright also appears to

allege that the district court has delayed ruling on unspecified

matters.   We deny the petition.

           Mandamus   is   a    drastic   remedy   to   be   used   only   in

extraordinary circumstances.       Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509, 516-17 (4th Cir. 2003).        Mandamus relief is available only

when there are no other means by which the relief sought could

be granted, and should not be used as a substitute for appeal.

Id. at 517.     The party seeking mandamus relief bears the heavy

burden of showing he has no other adequate means to obtain the

relief sought and that his entitlement to relief is clear and

indisputable.    Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33,

35 (1980).

           While unreasonable delay may be a basis upon which to

grant a mandamus petition, see Johnson v. Rogers, 917 F.2d 1283,

1285 (10th Cir. 1990), the record does not disclose such delay

in the district court.         Further, the relief Rogers seeks under

Simmons is not available by way of mandamus.



                                     2
           Accordingly,     although       we   grant   leave    to    proceed    in

forma pauperis, we deny the mandamus petition.                 We dispense with

oral   argument   because     the   facts       and   legal     contentions      are

adequately   presented      in   the   material       before     the   court     and

argument would not aid the decisional process.

                                                                 PETITION DENIED




                                       3